Exhibit 99.3 COMPANY PROFILE Catalyst Paper manufactures diverse specialty printing papers, newsprintand pulp, and is headquartered in Richmond, British Columbia, Canada.Its customers include retailers, publishers, commercial printers and paper manufacturers in North America, Latin America, the Pacific Rim and Europe. With six mills strategically situated in British Columbia and Arizona, Catalyst has a combined annual capacity of 2.5 million tonnes. Table of contents 03 OUR HIGHLIGHTS 07 MANAGEMENT’S DISCUSSION AND ANALYSIS COMPARATIVE REVIEW 04 PRESIDENT’S MESSAGE 79 CONSOLIDATED FINANCIAL STATEMENTS CORPORATE INFORMATION FOCUS ONEFFICIENCY A global recession and accelerating structural change in key market segments pushed the bars even higher for cost control and adaptation during 2009. Catalyst responded with a sustained focus on efficiency - encompassing all resources from raw materials to working capital to employee time. Improved competitiveness across all major corporate functions was the outcome. FINANCE Proactive steps were taken to conserve cash, reduce overall debt levels and interest costs, and extend maturity dates. This included a debt buy-back at a discount to par, a review of re-financing alternatives relating to senior unsecured notes maturing in 2011 and 2014, a successful refinancing of Catalyst’s joint venture Powell River Energy Inc.’s debt, and the Q4 launch ofa private exchange offer for notes maturing in 2011. Such measures helped manage the liquidity impacts of large price and revenue declines. SALES Sales and marketing focused on efficiency in logistics, pressroom performance, technical and service support in 2009. Introduction of the Programme for the Endorsement of Forest Certification chain-of-custody system at Catalyst’s Canadian paper mills enabled on-product labeling and helped gain entry to new segments and strengthened the company’s position in knownmarkets. Forest Stewardship Council certification enhanced the well-recognized recycled paper pedigree at Snowflake and proved useful in securing specialty grade sales to major retailers. OPERATIONS Improved grade flexibility andnew product development were priorities at all operating paper mills. This included expanded Electracote Brite production at Port Alberni and introduction of book-grade production at other mills. Capital investments at Snowflake enabled its transition away from a single recycled newsprint commodity grade, and increased the mill’s capacity to produce specialty papers for freight-logical customers. A determined focus on fixed-cost reductions continued during a year when 42 per cent of total capacity was curtailed. SUPPLY CHAIN The cost and sustainability meritsof efficient distribution secured Catalyst’s registration during 2009as a partner in the US Environmental Protection Agency’s SmartWay program. This reflects the company’s extensive use of carriers who are working to improve fuel efficiency and reduce greenhouse gas emissions. Catalyst also gained efficiency in its use of available carrier capacity across trucking,rail and marine-container modes. CORPORATE RELATIONSAND SOCIAL RESPONSIBILITY Catalyst pushed for a response from the Canadian federal governmentto the US black liquor tax credit.In concert with industry-widelobbying, this resulted in the Green Transformation Program, through which Catalyst qualified for $18 million in credits. The company also advocated extensively for a consumption-based approach to municipal taxation of major industry, and took legal actionin an effort to ensure this longstanding issue is addressed. HUMAN RESOURCES Company-wide efforts improvedthe alignment between the size and structure of Catalyst’s workforce, and its business requirements and current production levels. An organizational re-design eliminated layers and simplified reporting lines betweenthe CEO and mill floor, and established more consistent andclear accountabilities for each rolein the company. A collaborativedrive towards more flexible and cost-competitive labour arrangements continued - building on plans and targets endorsed by various union locals - and helped ensure a smooth Q4 re-start of one pulp line at Crofton pulp mill. OURHIGHLIGHTS Three-year trends on key performance metrics are noted below. Financial results are elaborated on in this report, while readers with an interest in more details regarding Catalyst’s social and environmental performance will find the Company’s annual sustainability report at www.catalystpaper.com. FINANCIALS (In millions of dollars, except where otherwise stated) Sales $ $ $ EBITDA1 EBITDA before specific items1 Operating earnings (loss) Net earnings (loss) attributable to the Company ) ) ) Net earnings (loss) attributable to the Company before specific items1 ) ) ) Cash flows provided (used) by operations ) Total debt2 Total assets Capital expenditures Average spot foreign exchange rate US$/C$3 Period-end spot foreign exchange rate US$/C$4 OPERATIONS (In millions of dollars, except where otherwise stated) Production 5 Specialty printing papers Newsprint Pulp 88 Safety Medical incident rate6 Lost-time injury frequency7 Number of employees8 Greenhouse gas emissions9, 10 1 EBITDA, EBITDA before specific items, and net earnings (loss) attributable to the Company before specific items are non-GAAP measures. Refer to Management’s discussion and analysis, section 10, “Non-GAAP measures” for further details. 2 Total debt comprises long-term debt, including current portion. 3 Average spot foreign exchange rate is the average Bank of Canada noon spot rate over the reporting period. 4 Period-end spot foreign exchange rate is the Bank of Canada noon spot rate. 5 In thousands of tonnes. 6 Number of medical incidents per 200,000 hours worked. 7 Number of lost-time injuries per 200,000 hours worked. 2008 figure updated to reflect post year-end adjustments based on injury progression/duration. 8 Figures represent active employees and exclude vacancies. 9 Thousands of tonnes CO2e/year. 10 2008 figure updated to reflect a calculation adjustment. 04 | 05 CATALYST PAPER 2 PRESIDENT’S MESSAGE Catalyst was confronted with a variety of challenges during 2009 - some that affected the economy as a whole and others specific to our industry; some cyclical and others likely to be permanent. Their combined impact was unprecedented. Demand declined and prices were down across our product lines.In response, we cut production by nearly half, restricted capital and maintenance spending and intensified our drive for efficiency on all fronts with the objective of conserving cash. We posted a net loss attributableto the company of $4.4 million ($0.01 per common share) on salesof $1,201.7 million in 2009, compared to a net loss attributableto the company of $219.8 million ($0.65 per common share) on salesof $1,849.4 million in 2008. Results in 2009 were boosted by after-tax gains of $26.1 million on the buy back of US dollar long-term debt. Before this and other specific items, we posted a net loss for 2009 of $58.8 million in 2009, compared to a net loss of $25.6 million in 2008 which included an after-tax $111.0 million impairment charge primarily relating to the permanent closure of pulp and white top linerboard operations at theElk Falls mill. Earnings before interest, taxes, depreciation and amortization, impairment, and other non-operating income and expenses declinedto $103.5 million in 2009 from $159.4 million in 2008. Cost management, production discipline and lower restructuring costs contributed to reduce our operating loss to $60.5 million in 2009, from $157.4 million in 2008. Our specialties printing segment, which represents the majority of our capacity, continued to post positive operating earnings, generating $25.5 million in 2009. This was comparable to $27.0 million in 2008. THE BUSINESS CLIMATE The global economic downturn that began in late 2008 continued to reduce demand and pricing throughout 2009, in particular from reduced retail spending and print advertising. Fewer and smaller magazines, retail inserts, directories and newspapers were produced in 2009, as print advertisers and publishers beganto transform their business modelsin light of recessionary pressuresand consumer media trends. Despite indications of economic stabilization in late 2009 and into early 2010, improvement to-datein paper markets is more a result of seasonal fluctuations and inventory build-up than of actual demand recovery. We expect some of the demand to return with economic recovery, but the ongoing migrationto online communication will render part of the decline permanent. In the specialties paper segment, North American demand was downby 16% in 2009 from the previous year for uncoated mechanical and directory. Coated mechanical demand was down by 20%. North American newsprint demand was down by 23 per cent. Average benchmark prices were well off 2008 levels,with the exception of contract prices for directory. In the pulp segment, prices were buoyed in the last half of 2009 by strong Chinese demand, but the average Northern Bleached Softwood Kraft benchmark price on the year was still down 21 per cent from 2008. As the business climate weakened, we implemented significant production curtailments throughout the course of the year, particularlyat Elk Falls where all production was curtailed from February onward, and at our Snowflake and Crofton mills. In total, 16 per cent of specialty papers capacity, 48 per cent of newsprint capacity and 70 per cent of market pulp capacity was curtailed during 2009. PERFORMANCE IMPROVEMENT Cost management continued to be our key focus, and progress was reflected in lower average delivered cash costs across the three product segments.In particular, fixed production costs, which had already been cut, were further reduced, improving Catalyst’s operational flexibility and margins during periods when market-driven curtailments are necessary. We continued to implement the labour cost-reduction agreements reached with a number of union locals, entailing further workforce reductions and a transition to more flexible working arrangements. These agreements support our efforts to achieve an $80 per tonne labour-cost benchmark, and provide added flexibility to respond appropriatelyas competitive realities develop. Restructuring during 2009 also included a salaried workforce reduction and salary freeze. The transition to lower-cost pensionand benefit arrangements willdeliver cost savings in 2010. While capital spending in 2009was limited, primarily, to basic maintenance requirements, Catalyst completed a project to add thermo-mechanical pulp capacity at Port Alberni, and started capital improvements at Snowflake to produce high bright and directoryto take advantage of the lower transportation cost to serve the mill’s natural market. As well, we installed better chain-of-custody certification systems, optimized grades and quality to improve the competitiveness ofour offer to the market. We also initiated legal actions in an effort to resolve the long-standing issue of excessive municipal property taxes in four of our operating communities in British Columbia. Our initial petitions were dismissed and while we have appealed the decision, we are also pursuing an equitable outcome through ongoing and focused government relations and ongoing discussion with some municipalities. OUTLOOK FOR 2010 The modest economic recovery underway is expected to takehold more slowly within thepaper industry. We do not foreseea significant rebound in print advertising during 2010. Pricing is expected to remain under pressure,particularly for directory, and that newsprint markets are expected to remain in an over-supplied situation for some time yet. This may require production curtailments beyond those announced in January 2010 of one paper machine at Crofton and our Paper Recycling Division which supplied it with recycled fibre. I have announced that I will beleaving Catalyst, effective the endof May 2010 for personal reasons.A key focus, in recent weeks, was to conclude the private exchange offer on Catalyst’s senior notes maturingin 2011 and this exchange offer has now been completed with the issue of new notes maturing in 2016. This is a prudent and proactive step that extends debt maturity given current industry conditions and continued credit constraints. Looking ahead, the challenge for Catalyst remains one of arriving ata cost structure, product suite, and operational platform that will be competitive within the smaller and more agile paper industry now taking shape. Results in 2009 - while far from what’s required over the long-term - show progress that would not have been possible even a few years ago. This reinforces the meritof our focus on cost competitiveness enabling us to persevere in the short-term while developing the lean manufacturing discipline and supply chain efficiency required to be a leading player in a smaller market. Richard Garneau
